DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 10-12, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2020/0093177).
Regarding claims 1-2 and 14, Han discloses an aerosol generating system including a cigarette (abstract), the cigarette (3; Fig. 23A-B) comprising:
tobacco rod (310; equivalent to an aerosol-forming substrate) including an aerosol generating material (Paragraph 339);
a first filter segment (321; equivalent to a support element) immediately downstream of the tobacco rod (see Fig. 23A);
a cooling structure (322; equivalent to an aerosol-cooling element and at least one element) downstream of the first filter segment (see Fig. 23A); and 
a fifth wrapper (345; equivalent to an outer wrapper) wrapped around the entire cigarette (Paragraph 328; equivalent to circumscribing the aerosol-forming substrate, support element, and aerosol-cooling element); wherein

Regarding the claim limitation “a method for quenching reactive oxygen species,” since Han discloses the same article as claimed, the articles is expected to provide the result of “quenching reactive oxygen species.” 
Regarding claim 3, Han discloses the cooling structure may include a crimped sheet-type filter (paragraph 401, 426; interpreted as a pleated sheet) made of polyhydroxybutyrate or polyhydroxyalkanoates (Paragraph 95, 365) and including a plurality of channels (Paragraph 407). 
Regarding claim 4, Han discloses a cooling structure (4500; Fig. 36A) is fabricated by wrapping the outer surface of a crimped sheet type cooling structure (interpreted as a sheet of polymeric composition that is pleated) with another sheet-type cooling structure (interpreted as a coating) (paragraph 426) including polyhydroxybutyrate or polyhydroxyalkanoates (Paragraph 95, 365) and a plurality of channels (Paragraph 407). 
Regarding claim 10, Han discloses the tobacco rod (310) is filled by fine-cutting a tobacco sheet, which is folded (Paragraph 341-342) into a crimped design (see Fig. 23A-B).
Regarding claims 11-12, 16, 18-19, Han discloses polyhydroxybutyrate (Paragraph 95) satisfying formula I. Specifically, R1 is a methyl, and n is 1. 
Regarding claim 15, Han discloses the tobacco rod includes an aerosol generating material such as glycerin (paragraph 339). 
Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2020/0093177) as evidenced by Sebastian et al. (US 2012/0000480).
Regarding claim 5, Han discloses the first filter segment may have a tubular structure including a hollowness therein (paragraph 351; see Fig. 23A; interpreted as a hollow tubular element) made from cellulose acetate fibers (paragraphs 95, 351) wherein the hardness of the first filter segment is adjusted by adjusting the content of a plasticizer (paragraph 353). 
As evidenced by Sebastian ‘480, it is well known in the art that plasticizers soften cellulose acetate to enable inter-fiber bonds to form and harden the filter to a desired hardness/consistency (Paragraph 5). Therefore, Han’s use of plasticizers in combination with cellulose acetate to form the first . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0093177) as applied to claim 1 above. 
Regarding claim 13, Han discloses the aerosol generating article as discussed above with respect to claim 1, including PHA and PHB (Paragraph 365). 
However, Han does not explicitly teach the PHA having a weight-average molecular weight in the range of 10,000-1,000,000 Da. 
One of ordinary skill in the art would have recognized that optimization of weight-average molecular weights of PHA and/or PHB would positively impact the weight of the filter. Therefore, it would have been obvious to said skilled artisan to change the molecular weight of the PHA to obtain various amounts of filter weight because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). 

Claims 6-9, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0093177) as applied to claims 1 and 5  above, and further in view of Sebastian et al. (US 2014/0096783) and Sebastian et al. (US 2014/0137879).
Regarding claims 6-7, Han discloses the aerosol generating article as discussed above with respect to claim 5, wherein the first filter segment (321; equivalent to a support element) is made out of cellulose acetate (Paragraph 351). 
However, Han is silent as to the fibers comprise the at least one PHA bonded together with and surrounding the cellulose acetate fibers. 
Sebastian ‘783 teaches a method and associated system for forming a biodegradable filter material (abstract) comprising combining a first plurality of cellulose acetate fibers with a second plurality of fibers comprising a polymeric material different from the first plurality of fibers to form a mixed fiber blend (paragraph 9), wherein the first plurality of fibers is cellulose acetate (paragraph 10), and the second plurality of fibers are degradable polymeric material, such as a regenerated cellulose or polyhydroxyalkanoate (Paragraph 11), and combining the fibers such that either the first fiber or second fiber is arranged to form a central core, and the other of the first fiber or second fiber is arranged perimetrically around the central core (paragraph 16, 35; see also Fig. 3) and then applying a plasticizer to the fiber bundles (Paragraph 39). Sebastian further teaches that conventional filter elements comprising cellulose acetate tow require an undesirably long time to actually biodegrade (paragraph 5).
Sebastian ‘879 teaches a filter material including a degradable polyester and plasticizer (abstract) the filter material is a mixture of cellulose acetate fibers (Paragraph 29) and the degradable polyesters include polyhydroxyalkanoates, for example polyhydroxybutyrate or polyhydroxyvalerate (paragraph 9) and the plasticizer includes different chemicals in addition to triacetin (Paragraph 10-11), the plasticizer creates inter-fiber bonding necessary to achieve a desirable cohesiveness and rigidity in a cigarette filter (paragraph 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han’s first filter segment made of cellulose acetate to include a layer of polyhydroxyalkanoate fibers surrounding the cellulose acetate as in Sebastian ‘783 because (a) Sebastian ‘783 recognizes that traditional cellulose acetate filters undesirably take a long time to degrade 
Regarding claims 8-9, Han discloses the aerosol-generating article as discussed above with respect to claim 2, further comprising a second filter segment (323) located at an extreme downstream end (see Fig. 23A-B) made from a cellulose acetate fiber (Paragraphs 95, 357), wherein a plasticizer is used to adjust hardness of the filter (Paragraph 353).
However, Han is silent as to the mouthpiece filter comprises cellulose acetate fibers bonded together by PHA fibers surrounding the cellulose acetate fibers. 
Sebastian ‘783 teaches a method and associated system for forming a biodegradable filter material (abstract) comprising combining a first plurality of cellulose acetate fibers with a second plurality of fibers comprising a polymeric material different from the first plurality of fibers to form a mixed fiber blend (paragraph 9), wherein the first plurality of fibers is cellulose acetate (paragraph 10), and the second plurality of fibers are degradable polymeric material, such as a regenerated cellulose or polyhydroxyalkanoate (Paragraph 11), and combining the fibers such that either the first fiber or second fiber is arranged to form a central core, and the other of the first fiber or second fiber is arranged perimetrically around the central core (paragraph 16, 35; see also Fig. 3) and then applying a plasticizer to the fiber bundles (Paragraph 39). Sebastian further teaches that conventional filter elements comprising cellulose acetate tow require an undesirably long time to actually biodegrade (paragraph 5).
Sebastian ‘879 teaches a filter material including a degradable polyester and plasticizer (abstract) the filter material is a mixture of cellulose acetate fibers (Paragraph 29) and the degradable polyesters include polyhydroxyalkanoates, for example polyhydroxybutyrate or polyhydroxyvalerate (paragraph 9) and the plasticizer includes different chemicals in addition to triacetin (Paragraph 10-11), the plasticizer creates inter-fiber bonding necessary to achieve a desirable cohesiveness and rigidity in a cigarette filter (paragraph 8). 

Regarding claim 11, 17, and 20, modified Han discloses the polyester including PHA has the formula of –[C(O)-R-O]n where n is an integer, and R is preferably a C1-C10 alkylene (Sebastian ‘783; Paragraph 68). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Papakyrillous (WO 2020/201566 A1) teaches a hollow tubular support element made of PHA.











Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747   

/Michael J Felton/Primary Examiner, Art Unit 1747